
	
		II
		110th CONGRESS
		1st Session
		S. 1852
		IN THE SENATE OF THE UNITED STATES
		
			July 23, 2007
			Mr. Inouye (for himself,
			 Mr. Brownback, Mr. Akaka, and Mr.
			 Stevens) introduced the following bill; which was read twice and
			 referred to the Committee on the
			 Judiciary
		
		A BILL
		To designate the Friday after Thanksgiving of each year
		  as Native American Heritage Day in honor of the achievements and
		  contributions of Native Americans to the United States.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Native American Heritage Day Act
			 of 2007.
		2.FindingsCongress finds that—
			(1)Native Americans
			 are the descendants of the aboriginal, indigenous, native people who were the
			 original inhabitants of and who governed the lands that now constitute the
			 United States;
			(2)Native Americans
			 have volunteered to serve in the United States Armed Forces and have served
			 with valor in all of the Nation’s military actions from the Revolutionary War
			 through the present day, and in most of those actions, more Native Americans
			 per capita served in the Armed Forces than any other group of Americans;
			(3)Native American
			 tribal governments developed the fundamental principles of freedom of speech
			 and separation of governmental powers that were a model for those that form the
			 foundation of the United States Constitution;
			(4)the Founding
			 Fathers based the provisions of the Constitution on the unique system of
			 democracy of the Six Nations of the Iroquois Confederacy, which divided powers
			 among the branches of government and provided for a system of checks and
			 balances;
			(5)Native Americans
			 have made distinct and significant contributions to the United States and the
			 rest of the world in many fields, including agriculture, medicine, music,
			 language, and art, and Native Americans have distinguished themselves as
			 inventors, entrepreneurs, spiritual leaders, and scholars;
			(6)Native Americans
			 should be recognized for their contributions to the United States as local and
			 national leaders, artists, athletes, and scholars;
			(7)nationwide
			 recognition of the contributions that Native Americans have made to the fabric
			 of American society will afford an opportunity for all Americans to demonstrate
			 their respect and admiration of Native Americans for their important
			 contributions to the political, cultural, and economic life of the United
			 States;
			(8)nationwide
			 recognition of the contributions that Native Americans have made to the Nation
			 will encourage self-esteem, pride, and self-awareness in Native Americans of
			 all ages;
			(9)designation of
			 the Friday following Thanksgiving of each year as Native American Heritage Day
			 will underscore the government-to-government relationship between the United
			 States and Native American governments; and
			(10)designation of
			 Native American Heritage Day will encourage public elementary and secondary
			 schools in the United States to enhance understanding of Native Americans by
			 providing curricula and classroom instruction focusing on the achievements and
			 contributions of Native Americans to the Nation.
			3.Designation of
			 Native American Heritage DayThe Friday immediately succeeding
			 Thanksgiving Day of each year shall be known as Native American Heritage
			 Day.
		4.Celebration of
			 Native American Heritage Day
			(a)In
			 generalCongress encourages the people of the United States, as
			 well as Federal, State, and local governments and interested groups and
			 organizations to observe Native American Heritage Day with appropriate
			 programs, ceremonies, and activities, including activities related to—
				(1)the historical
			 and constitutional status of Native American tribal governments as well as the
			 present day status of Native Americans;
				(2)the cultures,
			 traditions, and languages of Native Americans; and
				(3)the rich Native
			 American cultural legacy that all Americans enjoy today.
				(b)Native
			 AmericanFor purposes of this Act, the term Native
			 American has the meaning given such term by section 16(10) of the
			 National Museum of the American Indian Act (20 U.S.C. 80q–14(10)).
			
